DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6-11, 13-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0206236 to Mori et al. in view of US Patent Application 2015260247 to Horton in view of US Patent 5265701 to Ogasawara et al.
Re: claims 1, 6, and 15.  Mori et al. show and discloses a braking system comprising: a speed sensor configured to generate a speed signal disclosed in 
a service brake configured with a brake actuator 14 to selectively engage and disengage the brake disc;
a position sensor 14a for generating a position signal associated with a position of a component of the brake actuator;
an electrohydraulic control valve 17 as described in paragraph [0088] in fluid communication with the service brake, and configured to receive a touch-up signal, the control valve further configured to control the position of the piston relative to the brake disc pursuant to the touch-up signal; and

a touch-up controller 4 in electronic communication with the speed sensor, the position sensor and the control valve, the touch-up controller configured to:
detect a retarding condition based on the speed signal such as vehicle speed as disclosed in paragraph [0063], and upon detection of the retarding condition, generate and transmit the touch-up or pre-charge signal to the control valve until a touch-up condition is achieved, wherein the touch-up condition includes controlling the position of the brake actuator to a predetermined touch-up position between an engaged position and a retracted position as disclosed in paragraphs [0071] and [0079], but is silent with regards to the brake actuator including a piston to selectively engage and disengage the brake disc and is silent with regards to the control valve receiving a touch-up signal including a fluid flow rate and a hydraulic pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake actuator of Mori et al. to have included a piston, in view of the teachings of Horton, in order to provide an equivalent means of distributing the force of pressurized fluid along the surface of a brake disc to decelerate a rotating member.  With regards to claim 6 the work machine is the motor vehicle, the power source is elements 19, 16 and 13, and the friction element is the disc rotor and the rotational element is the wheel to which the disc rotor is coupled. 
Ogasawara et al. teach in claim 3 the use of the brake control signal including a fluid flow rate and a hydraulic pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the touch-up signal of Mori et al., as modified, to have included a fluid flow rate and a hydraulic pressure, in view of the teachings of Ogasawara et al., in order to provide a means of optimizing the braking for improved safety and improved life of the braking system by only using a flow rate and pressure that is necessary given the particular conditions.

Re: claims 2, 7, and 16.  Mori et al., as modified, teach in paragraph [0079] of Mori et al. the limitation wherein the touch-up signal over-commands the control valve to supply a maximum hydraulic pressure until the touch-up or pre-charge condition is achieved; and wherein the touch-up or pre-charge position is directly proximate to the engaged position without applying a retarding torque to the brake disc i.e. a pre-charged 
Re: claims 8 and 17.  Mori et al., as modified, teach the limitation wherein the service brake includes one of a disc brake, a drum brake, an axle brake, a wet multi-disc brake, a transmission brake, and an engine brake, or particularly a disc brake as evident from the presence of the disc rotor being engaged by a brake pad as taught in paragraph [0079] of Mori et al.
Re: claims 4, 10, and 18.  Mori et al., as modified, teach in figure 3 of Mori et al. the limitation wherein the touch-up or pre-charge controller 4 is further configured to maintain the touch-up position during the retarding condition i.e. step 130 results in a YES; upon cessation of the retarding condition i.e. step 130 results in a NO, transmit a disengage signal to the control valve to redirect hydraulic pressure from the service brake until the piston is in the retracted position beyond the touch-up position or end the pre-charge processing as shown at step 110.  
	Re: claim 9.  Mori et al., as modified, teach in paragraph [0015] of Mori et al. the limitation wherein the speed sensor is associated with at least one of a rotational speed sensor of the power source, a transmission, a power train element, and a driven element by virtue of the sensor being a detector of the speed of the vehicle which has a power source, a transmission, a power train element, and a driven element, as broadly recited.

	Re: claims 13 and 20.  Mori et al., as modified, teach in paragraph [0160] of Mori et al. the limitation wherein the position sensor includes any one of a displacement sensor configured to generate the position signal according to a relative displacement between the piston and frictional element; a pressure sensor configured to generate the position signal according to the hydraulic pressure at the service brake; and a timer configured to generate the position signal according to a time length associated with the operation of the control valve or particularly a pressure sensor 14a configured to generate the position signal according to the hydraulic pressure at the service brake.
	Re: claim 14.  Mori et al., as modified, teach in paragraph [0042] of Mori et al. the limitation wherein the supply of hydraulic pressure to the service bake during the touch up condition is greater than maximum supply of hydraulic pressure to service brake during normal operation i.e. the fluid pressure is brought above predetermined threshold value in reaching the touch up condition.
	Re: claim 21.  Mori et al., as modified, teach in paragraph [0016] of Mori et al. the limitation wherein the touch up controller is configured to detect the retarding condition when the speed signal is greater than a predetermined retarding threshold and teach in paragraph [0005] of Mori et al, the limitation wherein the touch up controller is configured to detect the retarding condition i.e. initiate a pre-charge or touch-up function when the throttle or accelerator is released.
.
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0206236 to Mori et al. in view of US Patent Application 2015260247 to Horton and Ogasawara et al. as applied above, and further in view of US Patent Application 2005/0029858 to Forster et al.
Forster et al. teach in claims 47 and 49 determining a travel range of a movable part position in an actuation device for a brake and determining a clearance based on the travel range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the touch up controller of Mori et al., as modified, to have included determining a travel range of the piston position from the engaged position to the retracted position based on the corresponding position signal and determining the touch up position according to the determined travel range, in view of the teachings of Forster et al., in order to provide a means of accurately obtaining the most effective touch up position to balance the pad placement close enough to the disc to eliminate ineffective stroke but not too close to produce unwanted drag.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0206236 to Mori et al. in view of US Patent Application 2015260247 to Horton and Ogasawara et al. as applied above, and further in view of US Patent Application 2003/0111902 to Thiede et al.
Thiede et al. teach in claim 4 the use of a vehicle speed sensor explicitly described as being coupled to a transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the work vehicle of Mori et al., as modified, to have included the vehicle speed sensor being coupled to the transmission, in view of the teachings of Thiede et al., in order to provide a means determining how fast the vehicle is traveling in order to actively control the vehicle’s brake system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/22/20 have been considered but are moot because the new grounds of rejection do not rely on the previous combination of references.  Examiner has incorporated the Ogasawara et al. reference to address Applicant’s arguments regarding the previous 103 rejections.  The previously presented drawing, specification, and claim objections as well as the 112 rejections have been withdrawn in light of the most recent amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






mmb
March 18, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657